Case 19-10842-elf      Doc 36     Filed 07/05/19 Entered 07/05/19 13:18:04            Desc Main
                                  Document Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In Re:                                                       Chapter 13
            Danielle Seaberg

                                                               Case No.: 19-10842ELF
  Debtor(s)

                                           ORDER

           AND NOW, upon consideration of the Application for Compensation ("the

  Application") filed by the Debtor(s)' counsel ("the Applicant") and upon the Applicant's

  certification that proper service has been made on all interested parties and upon the

  Applicant's certification of no response,

           It is hereby ORDERED that:

  1. The Application is GRANTED.

  2. Compensation is ALLOWED in favor of the Applicant in the amount of$4,000.00.

  3. The Chapter 13 Trustee chapter 13 is authorized to distribute to the Applicant as an

     administrative expense pursuant to 11 U.S.C. §1326(b), 11 U.S.C. §507, 11 U.S.C.

     §503(b) and 11 U.S.C. §330(a)(4)(B), the allowed compensation set forth in i!2 less

     $1,810.00 which was paid by the Debtor(s) prepetition, to the extent such distribution

     is authorized under the terms of the confirmed chapter 13 plan.




              7/5/19
                                                Judge Eric L. Frank
